Citation Nr: 9922925	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to a service-connected left knee 
disorder.

2.  Entitlement to an increased evaluation for 
osteochondritis dissecans, left knee, status post removal of 
the medial meniscus, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Bell and Moore, P. A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
November 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  An April 1997 rating decision granted the 
veteran service connection for a left knee disorder, and 
assessed this disorder, on a schedular basis, as 10 percent 
disabling.  An October 1997 rating decision by the RO denied 
the veteran entitlement to secondary service connection for a 
right knee disability.


REMAND

The veteran's claim for an increased evaluation for his 
service-connected left knee disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded 
under § 5107(a) when an appellant indicates he has suffered 
an increase in disability.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  As this claim is well grounded, VA 
has a duty to assist the veteran in the development of this 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the 
context of an increased rating claim, VA's duty to assist 
includes providing the veteran with a complete examination of 
his service-connected disability.  Wilson v. Derwinski, 
2 Vet. App. 16 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist on an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such disability by VA.  
Subsequently, while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increased severity in a disability 2 years after the last 
examination, VA's duty to assist requires a new examination 
to determine the current severity of the disability.

In the present case, testimony elicited from the veteran at 
his May 1998 RO hearing is construed by the Board as 
indicating that his left knee disability is worse now than 
when he was last examined by VA in October 1997.  (See 
hearing testimony, page 6).  Under these circumstances, a new 
examination is indicated.

The Board also notes that the veteran testified that he 
experienced constant limiting pain associated with his left 
knee.  He said that as a result of his left knee impairment 
he was unable to squat, kneel, stoop or stand for any 
prolonged period.  The Board observes that on VA examination 
in October 1997 the veteran also complained of left knee pain 
which had persisted since service.  In evaluating the 
veteran's left knee, however, the examiner did not fully 
describe the functional disability due to pain and weakness 
as mandated by 38 C.F.R. §§  4.40 and 4.45 (1998).  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), it was indicated 
that it was essential that rating examinations adequately 
portray the functional loss resulting from service-connected 
disability.

The veteran further indicated at this hearing that numerous 
physicians, both private and VA, have informed him that it is 
possible that his right knee pathology was attributable to 
his service-connected left knee disability.  He further 
testified that due to an inability to get any of his 
physicians "to slow down" he has been unable to document such 
statements.

Lastly, the Board notes that in January 1999 the veteran 
executed a VA Form 21-22, appointing the law firm of Bell and 
Moore, P. A. as his representatives.  The Board's Rules of 
Practice provide that an attorney may be designated as an 
appellant's representative through a properly executed VA 
Form 22a or in lieu thereof, an attorney may state in writing 
on his or her letterhead that he or she is authorized to 
represent the appellant.  However, the Rules of Practice 
specify that the designation must be of an individual 
attorney, rather than a firm or partnership.  38 C.F.R. 
§ 20.603.

When the record is inadequate to render a fully informed 
decision on the issue in appellate status, a remand to the RO 
is required to perform the statutory duty to assist.  
Smith v. Brown, 5 Vet. App. 335, 340 (1993); Ascherl v. 
Brown, 4 Vet. App. 371 (1993).  To assure the VA has met its 
duty to assist the veteran in developing facts pertinent to 
his claim and, furthermore, to assure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following development:

1.  In the event the veteran has received 
VA evaluation and/or treatment for a 
service-connected knee disability, up-to-
date records of such evaluation and 
treatment should be secured.

2.  The RO should inform the veteran that 
he may submit the written opinion of his 
doctor(s) that his current right knee 
disorder is the result of or due to 
aggravation by his service-connected left 
knee disorder but that his recitation of 
such medical opinion is not cognizable 
evidence since as a lay person, he is not 
competent to offer a medical opinion.

3.  The veteran should be scheduled for 
an orthopedic examination to evaluate his 
service-connected left knee disability.  
The claims folder and a copy of this 
REMAND must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner's report should fully set 
forth all current complaints and 
pertinent clinical findings, and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service-
connected left knee.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, to 
decreased strength, speed, or endurance, 
or due to absence of necessary 
structures, deformity, adhesion or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing on pressure or manipulation.  
The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves but should include all structures 
pertinent to movement of the knee.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  To the extent possible, the 
examiner should portray the degree of any 
additional range of motion loss due to 
pain on use or during flare-ups in 
degrees of lost motion in all planes of 
motion of the knee.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

4.  The RO should provide the veteran 
with a VA Form 22a "Appointment of 
Attorney or Agent as Claimant's 
Representative," and request that he 
complete this form or in lieu thereof, 
submit a letter from an attorney who 
states in writing on his or her 
letterhead that he or she is authorized 
to represent the appellant.  The veteran 
must be advised that the designation must 
be of an individual attorney, rather than 
a firm or partnership.

The RO should then review the veteran's claims.  If they 
remain denied, he and his representative should be furnished 
an appropriate supplemental statement of the case and given 
an opportunity to respond.  Thereafter, the case should then 
be returned to the Board for further appellate consideration.  
No action is required of the veteran until he is notified.  
The purposes of this REMAND are to obtain clarifying 
information and to meet due process considerations.  The 
veteran may furnish additional evidence and argument while 
the case is in REMAND status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

